Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D21-122 & 3D21-2306
                       Lower Tribunal No. 18-35014
                           ________________


           Rose Financial Limited Partnership, et al.,
                                 Appellants,

                                     vs.

                   South Bay Holding LLC, et al.,
                                 Appellees.


     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, Michael A. Hanzman, Judge.

      Arnaldo Velez, P.A., and Arnaldo Velez; Lewis Baach Kaufmann
Middlemiss PLLC, and Eric L. Lewis and Elizabeth M. Velez (New York, NY),
and Mark J. Leimkuhler and Chiara Spector-Naranjo, (Washington, D.C.), for
appellants.

      Akerman LLP, and Robert I. Chaskes and Noelle P. Pankey, for
appellees Amicorp Trustees (New Zealand) Limited, Amicorp (Barbados)
Limited, Amicorp Mexico S.A. de C.V. Sofom Enr., Amicorp (BVI) Trustees
Limited, Amicorp Curaçao B.V., Amicorp Management Limited and Amicorp
New Zealand Limited ; White & Case LLP, and James N. Robinson, Maria J.
Beguiristain, Zachary B. Dickens, and Andrew K. Gershenfeld, for appellees
SGG Management (Curaçao), N.V. & SGG Management (BVI) Ltd.; Mayer
Brown LLP, and Mark G. Hanchet, Robert W. Hamburg, and Victoria D.
Whitney, (New York, NY); Stumphauzer Foslid Sloman Ross & Kolaya,
PLLC, and Ian M. Ross, for appellee Banque Pictet & Cie SA.



Before LOGUE, LINDSEY, and MILLER, JJ.

      PER CURIAM.

      Affirmed. Banco de los Trabajadores v. Cortez Moreno, 237 So. 3d

1127, 1136 (Fla. 3d DCA 2018) (“We cannot read section 48.193(1)(a)'s dual

requirements—both that a defendant does an enumerated act in

Florida and that the cause of action arises from an enumerated act in

Florida—as authorizing the exercise of specific jurisdiction when the only tort

relied upon to confer such jurisdiction is a civil conspiracy to commit a tort,

and no element of the underlying tort is alleged to have occurred in Florida.”).




                                       2